DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information Disclosure Statement filed on 06/23/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
		
	
Status of Claims
	
	Claims 1-20 of US Application No. 16/058,430, filed on 06/23/2021, are currently pending and have been examined. Claims 1, 4, 14, 17, and 19 have been amended, claims 3 and 16 are cancelled, and claims 21 and 22 are new.

Response to Arguments
	Applicant’s arguments, see REMARKS 06/23/2021, with respect to claims 1-12 and 14-19, rejected under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejections, under 35 U.S.C. §101, have been withdrawn.

	Applicant’s arguments with respect to claims 1-9 and 14-20, rejected under 35 U.S.C. §102, have been fully considered but are not persuasive. Therefore, the previous rejections, under 35 U.S.C. §102, have been maintained.

	Applicant’s arguments with respect to claims 10-13, rejected under 35 U.S.C. §103, have been fully considered but are not persuasive. Therefore, the previous rejections, under 35 U.S.C. §103, have been maintained.

	Applicant argues, with respect to independent claim 1, that “The cited reference fails to anticipate ‘determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver associated with at least first and second lanes of a nominal path for an autonomous vehicle, wherein a first dimension in the multi-dimensional space represents distance along the nominal path and a second dimension in the multi-dimensional space represents time.’” Examiner cordially disagrees.

	As the Applicant states: “Aine describe a "motion plan to transition the ego vehicle from the current lane to the target lane." Figure 8 of Aine displays such a motion plan. However, Figure 8 displays a "road 810 that is divided into two lanes separated by a lane divider" as a two-dimensional map in which both dimensions are associated with distance (the x-axis representing distance along the length of the road and the y-axis representing distance along the width of the road.)”  (REMARKS pg. 16). By the Applicants own admission Aine discloses “determining a multi-dimensional space for…a lane change maneuver associated with at least a first and second lanes of the nominal path for an autonomous vehicle, wherein a first dimension in the multi-dimensional space represents distance along the nominal path…” 



	With respect to the remaining portion of the above limitation: “and a second dimension in the multi-dimensional space represents time”, Applicant argues that “…nothing in the cited references appears to discuss representing time as a dimension in a “a multi-dimensional space” at all, much less that “a first dimension in the multi-dimensional space represents distance along the nominal path and a second dimension in the multi-dimensional space represents time” as recited by amended independent claim 1.” Examiner disagrees.

	As stated in ¶ [0066] the phases of the motion plan correspond to different times. The preparation phase is time t which is defined as from the current time until the start of the transition (0< t < T_start), the execution phase is time t which is defined as from the start time until the end time of the transition (T_start <= t <= T_end) and finally the completion phase is time t defined as from the end of the transition to the end of the motion planning time window (T_end < t < T_plan). This paragraph, as well as the rest of the disclosure, is clear in that the motion planning occurs within a time window and that the time window consists of individual phases each with their own time frames. 

	For the above reasons the Examiner finds the Applicant’s argument unpersuasive.

	The Applicant further argues: “The cited reference fails to anticipate "extracting the portion of the multi-dimensional space associated with timeframe associated with the respective phase," and "combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver to generate a multiplexed space, such that the period of time represented by the multiplexed space is equal to the period of time represented by at least one multi-dimensional space." Examiner disagrees.

	Aine discloses an optimization module to search the space of motion plans for a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function. The optimization function is extracting a portion of the multi-dimensional space and occurs during every phase of the motion plan. Ultimately, the optimization module returns a single motion plan for further consideration and implementation by a higher-level vehicle control module. (¶ [0065]-[0069]) The optimization module of Aine performs a similar function to the extractor and optimization planner in the instant application (see Specification ¶ [0059]-[0061])

	For the above reasons the Examiner finds the Applicant’s argument unpersuasive.



	
Claim Objections
	Claims 1, 14, and 19 are objected to because of the following informalities:

	Claims 1, 14, and 19 recite in part: “…space associated with timeframe…” Examiner believes this claim should recite --space associated with the timeframe-- 

Appropriate clarification is required.

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-9 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aine (US 2018/0079420 A1, “Aine”).

	Regarding claims 1 and 19, Aine discloses a vehicle control system and teaches:

A computing system that controls an autonomous vehicle, the computing system comprising: (vehicle 600 includes an automated control module 640 that is configured to receive data from the sensor module 230 and possibly other sources (e.g., a vehicle passenger/operator control interface ) and process the data to implement automated control of the motion of the vehicle 600 by sending control signals to the power source & transmission system 622 , the steering system 624 , and the braking system 626 that are actuated by these systems via the wheels 620 - See at least ¶ [0073] and Fig. 6)

one or more processors; and (the hardware configuration may include a data processing apparatus 710, i.e., a processor - See at least ¶ [0077] and Fig.7)

one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: (data processing apparatus 710 is operable to execute instructions that have been stored in a data storage device 720. In some implementations, the data processing apparatus 710 is a processor with random access memory, i.e., non-transitory computer-readable media - See at least ¶ [0077])

determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver (In some implementations, the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065]) associated with at least first and second lanes of a nominal path for an autonomous vehicle, wherein a first dimension in the multi-dimensional space represents distance along the nominal path and a second dimension in the multi-dimensional space represents time; (the road is divided into two different lanes, i.e., a distance dimension - See at least ¶ [0078]; The phases of transition from the first lane to the second land are broken into time segments, e.g., (0 < = < T _ start ), (T_ start < = < = T _ end), (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

for each respective phase of the lane change maneuver: (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane 

determining one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase, (the lane boundaries may be adjusted 510 such that only the current lane and the vehicles and any other objects in it is available for consideration for motion planning during a preparation phase from the current time until the start of the transition. The adjustment of the consideration of lanes is changed for each other phase, i.e., the transition phase and completion phase - See at least ¶ [0066] and Fig. 8)

generating a constraint for each of the one or more objects of interest, each constraint identifying a constraint area along the nominal path that the autonomous vehicle cannot occupy during the phase, (each motion state in motion plan is checked 180 to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints, and collision constraints, i.e., constraints related to the objects of interest and representing an area the vehicle cannot occupy. The plan may also be checked 180 to confirm that it follows lane boundaries as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

determining a portion of the multi-dimensional space including corresponding constraints that applies to a respective timeframe associated with the respective phase, (the plan may also be checked 180 to confirm that it follows lane boundaries, i.e., constraints, as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027]) and extracting the portion of the multi-dimensional space associated with timeframe associated with the respective phase; (the optimization module will search the space of motion plans for a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function, i.e., extracts a portion - See at least ¶ [0065]-[0069])

combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver to generate a multiplexed space, (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065]) such that the period of time represented by the multiplexed space is equal to the period of time represented by at least one multi-dimensional space; (the motion planning occurs during each phase, i.e., a multi-dimensional space. Therefore, the multiplexed space is equal to the period of time of the phase - See at least ¶ [0065]-[0069])

determining a set of navigation decisions relative to the one or more objects of interest across the different phases and corresponding timeframes of the multiplexed space; and (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. In some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration for motion, i.e., navigation decisions. - See at least ¶ [0066])

controlling motion of the autonomous vehicle based at least in part on the set of navigation decisions. (if the determined motion plan is feasible, then the car is maneuvered to the target lane according to the motion plan - See at least ¶ [0028] and Fig. 1 #190)

	Regarding claims 2 and 15, Aine further teaches: 

wherein the plurality of different phases of the lane change maneuver comprise (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. - See at least ¶ [0066] and  a first phase when the autonomous vehicle operates within boundaries of the first lane, (in some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration for motion planning during a preparation phase from the current time until the start of the transition (0 < = < T _ start ) - See at least ¶ [0066] and Fig. 8)  a second phase when the autonomous vehicle has partially crossed a lane boundary between the first lane and the second lane and is in transition from the first lane 61into the second lane, (both the current lane and the target lane are available for motion planning during an execution phase from the start time to the end time of the transition (T_ start < = < = T _ end) - See at least ¶ [0066] and Fig. 8) and a third phase when the autonomous vehicle has completely moved into the second lane and operates within boundaries of the second lane. (only the target lane is available for motion planning during a completion phase from the end time of the transition to the end of the motion planning time window (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

	Regarding claims 4 and 17, Aine further teaches:

wherein combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver generates a temporally multiplexed space having a first portion corresponding to the first phase, a second portion corresponding to the second phase, and a third portion corresponding to the third phase. (in some implementations, the lane boundaries may be adjusted 510 such that only the current lane (and the vehicles and any other objects in it) is available for consideration, i.e., constraints and costs, for motion planning during a preparation phase from the current time until the start of the transition (0 < = < T _ start ); both the current lane and the target lane are available for motion planning during an execution phase from the start time to the end time of the transition (T_ start < = < = T _ end);  and only the target lane is available for motion planning during a completion phase from the end time of the transition to the end of the motion planning time window (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

	Regarding claim 5, Aine further teaches:

wherein determining the set of navigation decisions relative to the one or more objects of interest comprises determining a low-cost trajectory path through a portion of the multiplexed space that minimizes exposure to the constraint areas. (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function. For example, the motion plan may be determined 560 using a constrained iterative LQR optimizer as an optimization module or routine - See at least ¶ [0065])

	Regarding claim 6, Aine further teaches:

determining the set of navigation decisions relative to the one or more objects of interest further comprises translating the low-cost trajectory path into the set of navigation decisions based at least in part on whether the low-cost trajectory path passes above or below each constraint area associated with an object of interest within the multiplexed space. (the motion plan may be determined in part on the overtake decision, i.e., whether the trajectory path passes above or below a vehicle (a constraint area), determined previously - See at least ¶ [0026]; the feasibility of the resulting motion plan is checked. Each motion state in motion plan is checked to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints and collision constraints - See at least ¶ [0027])

	Regarding claim 7, Aine further teaches:

wherein determining the low-cost trajectory path through the portion of the multiplexed space that minimizes exposure to the constraint areas comprises: (the motion plan determines the trajectory through the space - See at least ¶ [0016])

determining a set of candidate trajectory paths through the multiplexed space; (the motion plan is determined using an optimization module or routine to search the space of motion plans, i.e., candidate trajectory paths, for over a planning time interval  See at least ¶ [0065])

generating a score for each candidate trajectory path in the set of candidate trajectory paths; and 62(the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function, i.e., each candidate motion plan generates a related score to determine the which motion plan should be selected  - See at least ¶ [0065])

determining the low-cost selected trajectory path based at least in part on the scores for each candidate trajectory path in the set of candidate trajectory paths. (the final motion plan is determined by using a constrained iterative LQR optimizer as an optimization module or routine. - See at least ¶ [0065])

	Regarding claim 8, Aine further teaches: 

wherein each constraint area is defined by a constraint sequence of linear constraints that are successively sampled over a duration in time and sequentially combined to generate the constraint sequence. 

	Regarding claim 9, Aine further teaches:

wherein determining the one or more objects of interest having the predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase comprises (target lane data is initialized and predictions for the motions of vehicles that have been detected may be determined based on position and velocity profiles for each of the vehicles in the target lane - See at least ¶ [0034]) determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with one or more of the at least first and second lanes. (estimates of the maximum headway in front of and behind a target vehicle under consideration, i.e., a blocking object are determined 220. These estimates of headway may be based in part on the kinematic state of the ego vehicle and a prediction of motion for the target lane vehicle under consideration - See at least ¶ [0035])

	Regarding claim 14, Aine discloses a vehicle control system and teaches:

An autonomous vehicle, comprising: (vehicle 600 is an autonomous vehicle - See at least ¶ [0073])

one or more processors; (the hardware configuration may include a data processing apparatus 710, i.e., a processor - See at least ¶ [0077] and Fig. 7)

and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: (data processing apparatus 710 is operable to execute instructions that have been stored in a data storage device 720. In some implementations, the data processing apparatus 710 is a processor with random access memory, i.e., non-transitory computer-readable media - See at least ¶ [0077])

determining a multi-dimensional space for each phase of a plurality of different phases of a lane change maneuver (in some implementations, the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065])  associated with at least first and second lanes of a nominal path for an autonomous vehicle, wherein a first dimension in the multi-dimensional space represents distance along the nominal path and a second dimension in the multi-dimensional space represents time; (the road is divided into two different lanes, i.e., the physical dimensions of the lanes are determined - See at least ¶ [0078]; The phases of transition from the first lane to the second land are broken into time segments, e.g., (0 < = < T _ start ),  (T_ start < = < = T _ end), (T _ end < t < = T _ plan ) - See at least ¶ [0066] and Fig. 8)

for each respective phase of the lane change maneuver: (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane.)

determining one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path during the phase, (the lane boundaries may be adjusted 510 such that only the current lane and the vehicles and any other objects in it is available for consideration for motion planning during a preparation phase from the current time until the start of the transition. The adjustment of the consideration of lanes is changed for each other phase, i.e., the transition phase and completion phase - See at least ¶ [0066] and Fig. 8)

generating a constraint for each of the one or more objects of interest, each constraint identifying a constraint area along the nominal path that the autonomous vehicle cannot occupy during the phase, (each motion state in motion plan is checked 180 to determine whether motion constraints are violated. For example, the constraints checked 180 may include dynamic constraints, comfort constraints, and collision constraints, i.e., constraints related to the objects of interest and representing an area the vehicle cannot occupy. The plan may also be checked 180 to confirm that it follows lane boundaries as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027])

determining a portion of the multi-dimensional space including corresponding constraints that applies to a respective timeframe associated with the respective phase, and (the plan may also be checked 180 to confirm that it follows lane boundaries, i.e., constraints as desired before, during, and after the transition of the ego vehicle from the current lane to the target lane. - See at least ¶ [0027]) extracting the portion of the multi-dimensional space associated with timeframe associated with the respective phase; (the optimization module will search the space of motion plans for a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function, i.e., extracts a portion - See at least ¶ [0065]-[0069])

combining the respective portions of the multi-dimensional space including corresponding constraints for each phase of the plurality of different phases of the lane change maneuver to generate a multiplexed space, (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065]) such that the period of time represented by the multiplexed space is equal to the period of time represented by at least one multi-dimensional space; (the motion planning occurs during each phase, i.e., a multi-dimensional space. Therefore, the multiplexed space is equal to the period of time of the phase - See at least ¶ [0065]-[0069])

determining a trajectory path through a portion of the multiplexed space that minimizes exposure to the constraint areas; and (the motion plan is determined 560 using an optimization module or routine to search the space of motion plans for over a planning time interval for a motion plan that fits one or more constraints and results in favorable scores of a specified cost function - See at least ¶ [0065])

determining, based at least in part on the trajectory path, a set of navigation decisions relative to the one or more objects of interest across the different phases and corresponding timeframes of the multiplexed space; and (to setup the search for a good motion plan, one or more constraints passed to the optimization module or routine may be adjusted 510 to reflect changing lane boundaries during different phases of the motion plan to transition the ego vehicle from the current lane to the target lane. In some 

controlling motion of the autonomous vehicle based at least in part on the set of navigation decisions. (if the determined motion plan is feasible, then the car is maneuvered to the target lane according to the motion plan - See at least ¶ [0028] and Fig. 1 #190)

	Regarding claim 18, Aine further teaches:

wherein determining the one or more objects of interest having a predetermined manner of interaction with the at least first and second lanes of the nominal path comprises (target lane data is initialized and predictions for the motions of vehicles that have been detected may be determined based on position and velocity profiles for each of the vehicles in the target lane - See at least ¶ [0034])  determining one or more blocking objects based at least in part on a manner of interaction that an object of interest has with a given lane. (estimates of the maximum headway in front of and behind a target vehicle under consideration, i.e., a blocking object, are determined 220. These estimates of headway may be based in part on the kinematic state of the ego vehicle and a prediction of motion for the target lane vehicle under consideration - See at least ¶ [0035])



the operations further comprising: determining a motion plan based at least in part on the set of navigation decisions; and (a decision making component may determine a behavioral pattern to be followed by an autonomous or automated vehicle and a motion planning component may determine an actual lane change trajectory, i.e., a series of navigation decisions, for performing the lane change maneuver. These components may operate together to efficiently enable successful transition from a current lane to a target lane (e.g., generating a collision free trajectory adhering to the vehicle's dynamics and passenger comfort constraints) - See at least ¶ [0016])

controlling motion of the autonomous vehicle based at least in part on the motion plan. (if the determined motion plan is feasible, then the car is maneuvered to the target lane according to the motion plan - See at least ¶ [0028] and Fig. 1 #190)

 	Regarding claim 21, Aine further teaches:

wherein the constraints represents the position of the associated object of interest relative to the nominal path at multiple points in time within the respective timeframe. (the feasibility of the resulting motion plan is checked. Each motion state in the motion plan is checked to determine whether motion constraints are violated, e.g., dynamic constraints, 

	Regarding claim 22, Aine further teaches:

wherein a constraint associated with a stationary item of interest (constraints for the motion plan can include minimum headway constraints, these constraints may be a function of vehicle speed, e.g., the faster a vehicle is moving, the larger the headway maintained should be. Examiner notes that a stationary item of interest would have a vehicle speed of zero so the headway would be smaller than a moving vehicle - See at least ¶ [0017]) extends across the entire multi-dimensional space in the time dimension. (the constraints are considered for every phase of the motion plan, therefore a constraint of a stationary object would extend across all phases  - See at least ¶ [0066])
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aine in view of Kim (US 2017/0267244 A1, “Kim”).

	Regarding claim 10, Aine further teaches:

wherein determining the one or more blocking objects comprises: (an overall headway estimate corresponding over taking the ith vehicle in the target lane (and all vehicles behind it), i.e., blocking objects, while not overtaking all vehicles ahead of the ith vehicle is determined 230 and may be denoted as h(i) . In some implementations, the overall headway h (i) for this set of overtake decisions may be determined as the minimum of the estimated headway in front of the ith vehicle and the estimate of the head way behind the next vehicle ahead of the ith vehicle - See at least ¶ [0036])

obtaining feature data descriptive of a first object perceived by the autonomous vehicle; (predictions for the motion of the vehicles that have been detected in the target lane may be determined. For example, the predictions may include position and velocity profiles, i.e., feature data, for each of the vehicles in the target lane - See at least ¶ [0034])

	Aine does not explicitly teach inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first 

inputting the feature data into a machine-learned blocking classifier model; and (object detector 734 may detect an object from at least one image, i.e., input of feature data - See at least ¶ [0227]; to classify the detected object the object detector 734 may use a support vector machine (SVM), i.e., a machine-learned classifier model - See at least ¶ [0228])

receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a non-blocking object. (processor 670, i.e., object detector 734, may classify an obstruction included in the detected object. For example, if the detected object includes a lane, a traffic sign, a pedestrian and another vehicle, the processor 670 may classify the lane and the traffic sign as non-obstructions and classify the pedestrian and the other vehicle as obstructions - See at least ¶ [0296] and Fig. 7A)

	In summary, Aine discloses classifying, based on feature data (kinematic information), vehicles in lanes as either being in front of or behind the ego vehicle, i.e., potentially obstructing the ego vehicle’s path or not. Aine does not explicitly teach inputting the feature data into a machine-learned blocking classifier model; and receiving a blocking decision as an output of the machine-learned blocking classifier model, wherein the blocking decision describes the first object as a blocking object or a 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control system of Aine to provide for the SVM object classification, as taught in Kim, to improve safety of persons in and around the vehicle. (At Kim ¶ [0063])	

	Regarding claim 11, Aine further teaches:

wherein the operations further comprise determining a side of the nominal path for the autonomous vehicle associated with each of the objects of interest determined to be non-blocking objects. (objects in the each lane are identified and their positions are determined, i.e., determined a side of the nominal path. Additionally, headway information is determined for each object in the lanes, i.e., are they in front of (blocking) or behind (non-blocking) the ego vehicles current position and its future predicted position - See at least ¶ [0024] and [0032]-[0036])

	Regarding claim 12, Aine does not explicitly teach, but Kim further teaches: 

wherein determining the one or more objects of interest that are interacting with a lane sequence associated with the nominal path for the autonomous vehicle comprises determining one or more yield zones that are associated with one or more fixed locations along the at least first and second lanes. (object tracking unit 740 may track the lanes, the construction zone, i.e., one or more yield zones, and preceding vehicles located around the ego vehicle - See at least ¶ [0255])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control system of Aine to provide for the SVM object classification, as taught in Kim, to improve safety of persons in and around the vehicle. (At Kim ¶ [0063])	

	Regarding claims 13, Aine further teaches:

the operations further comprising: determining a motion plan based at least in part on the set of navigation decisions; and (a decision making component may determine a behavioral pattern to be followed by an autonomous or automated vehicle and a motion planning component may determine an actual lane change trajectory, i.e., a series of navigation decisions, for performing the lane change maneuver. These components may operate together to efficiently enable successful transition from a current lane to a target lane (e.g., generating a collision free trajectory adhering to the vehicle's dynamics and passenger comfort constraints) - See at least ¶ [0016])

controlling motion of the autonomous vehicle based at least in part on the motion plan. (if the determined motion plan is feasible, then the car is maneuvered to the target lane according to the motion plan - See at least ¶ [0028] and Fig. 1 #190)

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662